DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glaser (US 20200279240 A1).
Regarding claim 1, Glaser discloses:
1. A system comprising: a server (100) including: a first processor (paragraph 47); 
	a receiver configured to receive data relating to purchased commodities ([0027] A checkout list may be maintained and tracked during a shopping experience through use of one or more monitoring systems.) respectively input to a plurality of mobile terminals (paragraph 29 checkout in some variations may also include user-assisted forms of checkout such as where a customer uses an application operable on a personal computing device (e.g., a smart phone) to perform some form of pre-scanning of items.); and
	a memory configured to store the data received by the receiver ([0027] A checkout list may be maintained and tracked during a shopping experience through use 
a store terminal (fig. 1 200) including a second processor (paragraph 71 computing devices include processors) configured to: acquire, from the memory, the data relating to the purchased commodity input to any one of the mobile terminals (see figures 3-5); and instruct the first processor to correct the data stored by the memory and acquired by the second processor (paragraph 131 guided resolution for resolving any errors).

Regarding claim 2, Glaser discloses, wherein the store terminal further includes: a user interface configured to enable selection of a mobile terminal from the plurality of mobile terminals (fig. 3 selection of customer, and see paragraph 60 identification of person can be based on phone number of mobile app, thus selection of person is selection of a mobile terminal); and an input device configured to input the data relating to the purchased commodities (fig. 5 add items), and the first processor is further configured to add the data relating to the purchased commodities input by the input device to the memory as the data relating to the purchased commodity input to the selected mobile terminal (paragraph 131 the item exception can be resolved and the item correctly updated in the checkout list).

Regarding claim 3, Glaser discloses wherein the store terminal further includes a display configured to display a list of the data relating to the purchased commodity input to the selected mobile terminal (figures 2-5), and the second processor is further 


Regarding claim 4, Glaser discloses wherein the display and the user interface are integrated as a touch panel (paragraph 73 touch user interface).

Regarding claim 5, Glaser discloses wherein the data relating to the purchased commodity input to any one of the plurality of mobile terminals includes a commodity code, a commodity name, a price, the number of items, a discount amount, and an error flag (paragraph 27 description, quantity, discount, price, error flag, paragraph 89 product code).


Regarding claim 7, Glaser discloses further comprising a commodity database configured to store a plurality of commodity data records and communicate with the server; wherein the first processor is further configured to query the commodity database using the data relating to the purchased commodity to retrieve at least one of the plurality of commodity data records associated with the purchased commodity (paragraph 27 Any suitable number of databases and records may be used in representing item contents, item information (price, count, discounts, etc.) for items of a checkout list, and/or other information of the checkout list.).

Regarding claim 8, Glaser discloses wherein the server further comprises an auxiliary storage device configured to store at least one of a plurality of transaction information files or a plurality of mobile information files (paragraph 46 The sensing system 100 may therefore be configured to generate and track a checkout list for subjects in the store).

Regarding claim 9, Glaser discloses wherein each transaction information file includes a mobile terminal ID (phone number see paragraph 60 where a user record or account is associated or otherwise linked with an application instance or a communication endpoint (e.g., a messaging username or a phone number), normal registration data of the purchased commodities (paragraph 27 various registration data), and a status of the transaction information file (paragraph 89 exceptions flags).

Regarding claim 10, Glaser discloses wherein each mobile information file includes a mobile terminal ID (phone number see paragraph 60 where a user record or account is associated or otherwise linked with an application instance or a communication endpoint (e.g., a messaging username or a phone number), error registration data of the purchased commodities (paragraph 89 exceptions), and a status of the mobile information file (paragraph 89 flag).




claim 11, Glaser discloses a system comprising:
a server (100) including:
	a receiver configured to receive data relating to purchased commodities respectively input to a plurality of mobile terminals commodities ([0027] A checkout list may be maintained and tracked during a shopping experience through use of one or more monitoring systems, paragraph 29 checkout in some variations may also include user-assisted forms of checkout such as where a customer uses an application operable on a personal computing device (e.g., a smart phone) to perform some form of pre-scanning of items.);
	a first processor (paragraph 47) configured to generate commodity sales data based on the data received by the receiver (paragraph 25 generates or maintains a checkout list);
	a first memory configured to store the commodity sales data generated by the first processor (([0027] A checkout list may be maintained and tracked during a shopping experience through use of one or more monitoring systems. A checkout list (alternatively referred to as a checkout list) is a digitally stored data record or records modeling contents of a virtual cart); and
	a second memory configured to store the commodity sales data generated by the first processor and data relating to the purchased commodity from which commodity sales data was not generated (paragraph 27 Any suitable number of databases and records may be used in representing item contents, item information (price, count, discounts, etc.) for items of a checkout list, and/or other information of the checkout list.); and

	acquire, from the second memory, commodity sales data generated from the data relating to the purchased commodity input to any one of the plurality of mobile terminals and the data relating to a purchased commodity from which commodity sales data is not generated (see figures 3-5); and 
instruct the first processor to correct, from data stored in the first memory and the second memory, the commodity sales data acquired by the second processor or the data relating to the purchased commodities  (paragraph 131 guided resolution for resolving any errors).

Regarding claim 12, Glaser discloses wherein the store terminal further includes: a user interface configured to enable selection of a mobile terminal from the plurality of mobile terminals (fig. 3 selection of customer, and see paragraph 60 identification of person can be based on phone number of mobile app, thus selection of person is selection of a mobile terminal); and
	an input device configured to input the data relating to the purchased commodities (fig. 2-5 and see for example paragraph 133 input a quantity), and the first processor is further configured to add the commodity sales data generated from the data relating to the purchased commodities input by the input device to the first memory and the second memory as commodity sales data generated by the data relating to the purchased commodity input to the selected mobile terminal (see figures 2-5 input device is used to correct information on checkout list and see [131]-[133]).

claim 13, Glaser discloses wherein the store terminal further includes a display configured to display a list of the commodity sales data generated from the data relating to the purchased commodity input to the selected mobile terminal and the data relating to the purchased commodity from which commodity sales data is not generated (fig. 5 and see paragraphs 131-133), and the second processor is further configured to instruct the first processor to correct the data displayed in the list (paragraph 131 the item exception can be resolved and the item correctly updated in the checkout list).

Regarding claim 14, Glaser discloses wherein the display and the user interface are integrated as a touch panel (paragraph 73 touch user interface).

Claims 15 and 17-20 are rejected for the same reasons as 5 and 7-10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaser in view of Dharssi (US 20150095189 A1)
Regarding claim 6, Glaser discloses wherein the plurality of mobile terminals are configured to scan the purchased commodity to obtain the data based on the purchased commodity (paragraph 29 Automated checkout in some variations may also include user-assisted forms of checkout such as where a customer uses an application operable on a personal computing device (e.g., a smart phone) to perform some form of pre-scanning of items.).
Glaser doesn’t explicitly disclose that the scanning is of barcodes. However Dharssi discloses scanning barcodes (paragraph 5-7). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Glaser by scanning barcodes. The motivation for the combination is to reduce cashier labor (paragraph 5)

Claim 16 is rejected for the same reason as above but applied to claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Egan (US 10043119 B1) discloses a system for verifying items based on comparing barcode data to RFID data. Hagen (US 20200198680 A1) discloses a mobile scanner integrated with a cart. Valdman (US 20200074432 A1) discloses a system that corrects sales data using an operator console and computer vision. Farrow (US 20180096567 A1) discloses computer vision applied to self checkout to recognize non-scanning of items. Chaubard (US 20180218351 A1) disclsoes automated checkout with mobile scanning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687